Citation Nr: 0726515	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and adjustment disorder with anxiety and panic attacks.  

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to a separate evaluation for tinnitus in each 
ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran had periods of active duty for training 
(ACDUTRA), to include from August 16, 1976 to January 19, 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

In February 2006, the veteran revoked the power of attorney 
of record in favor of Disabled American Veterans.  

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral foot disorder, to include hallux valgus, pes 
planus, and plantar fasciitis, is attributable to a period of 
ACDUTRA service.  

2.  An acquired psychiatric disorder, to include major 
depressive disorder and adjustment disorder with anxiety and 
panic attacks, was not manifest in service and is not 
attributable to service.  

3.  Bilateral tinnitus is assigned a 10 percent rating, the 
maximum allowable rating.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include hallux valgus, pes 
planus, and plantar fasciitis, was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  An acquired psychiatric disorder, to include major 
depressive disorder and adjustment disorder with anxiety and 
panic attacks, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  There is no legal basis for a schedular evaluation higher 
than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Further discussion of these 
duties to notify and assist is not necessary, however, as the 
Board's decision is fully favorable.  

The RO sent correspondence in October 2002, February 2003; 
and May 2004, a rating decision in April 2003, and a 
statement of the case in January 2004.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the 


parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  


I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that where the veteran's service medical 
records are presumed destroyed or are otherwise unavailable 
through no fault of the veteran, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine.  38 
U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Analysis

Bilateral Foot Disorder

As noted in the February 2004 VA Form 9, the veteran asserts 
that he has a bilateral foot disability related to wearing 
combat boots during service.  The Board finds that the 
evidence supports the veteran's assertion, and thus, service 
connection is warranted.  

In correspondence received in November 2002, the veteran's 
Aunt stated that she noticed something was wrong with the 
veteran's feet after service.  On VA examination in March 
2003, the examiner stated that it was at least as likely as 
not that a bilateral foot disorder, to include bilateral 
hallux valgus deformity, pes planus, and plantar fasciitis, 
was a result of wearing boots during service.  The Board 
notes that while the examiner referenced 1986 as the date of 
onset, the record does not establish that the veteran was on 
ACDUTRA during the time period referenced by the examiner, 
and records from the Army National Guard, dated in June 1986, 
reflect that the feet were normal, and he denied having foot 
trouble.  The March 2003 examiner, however, specifically 
related a bilateral foot disorder to having worn the type of 
boots typically issued during active service, which includes 
ACDUTRA service, and a June 2003 VA treatment record notes 
flat feet during service and use of boots with little or no 
support.  Thus, the Board finds that the evidence tends to 
establish that the veteran's bilateral foot disorder is 
related to having worn boots during a period of active 
service.  Consequently, the Board finds that service 
connection for a bilateral foot disorder is warranted.  

Major Depressive Disorder

In correspondence received in March 2002, the veteran stated 
that he had an onset of a nervous disorder in service.  
Records from the Army National Guard, dated in July 1976, 
March 1984, June 1986, and June 1991, show that psychiatric 
examination was normal, and on the accompanying medical 
histories, he specifically denied having or having had 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of any sort.  A December 1996 private record 
of treatment notes a major depressive episode in association 
with not being able to see his girlfriend.  In addition, VA 
examination reports, dated in August 2001, note he denied 
having had any prior mental health issues, and on VA 
examination in March 2003, the veteran was unable to describe 
any unusual depression during service, and therefore, the 
examiner concluded that the veteran's major depressive 
disorder was not related to service.  Significantly, the 
August 2001 records attributed the diagnoses of major 
depressive disorder and adjustment disorder with anxiety and 
panic attacks to a recent divorce, lack of employment, loss 
of friends and home, and finances, not active service.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that major depressive or anxiety disorder is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds that the 
competent evidence, to include the August 2001 and March 2003 
VA opinions to the effect that neither major depressive 
disorder nor an adjustment disorder with anxiety and panic 
attacks is related to service, to be most probative.  Such 
evidence is far more probative than the veteran's unsupported 
lay opinion.

The preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and adjustment 
disorder with anxiety and panic attacks, and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

II.  Evaluation

In March 2003, the veteran requested separate 10 percent 
ratings for each ear for his service-connected bilateral 
tinnitus.  The RO denied the veteran's claim because there is 
no provision for separate 10 percent ratings for tinnitus of 
each ear under 38 C.F.R. § 4.87, DC 6260.  



In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the veteran do 
not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a bilateral foot disorder, to include 
hallux valgus, pes planus, and plantar fasciitis, is granted.  

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and adjustment disorder 
with anxiety and panic attacks is denied.  

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

Initially, the Board notes that service records show that the 
veteran served on ACDUTRA from August 16, 1976 to January 19, 
1977.  The records also reflect that he had periods of 
ACDUTRA from February 5, 1977 to February 19, 1977, from June 
17, 1978 to July 1, 1978, and July 22, 1979 to August 4, 
1979.  Additional duty was performed on July 21, 1979 and 
from April 12, 1980 to April 13, 1980.  The service dates 
have not been verified.  

The veteran asserts that he has a bilateral knee disorder 
related to service.  In a May 2003 statement in support of 
the claim, he asserted he had a knee disorder from a fall on 
a frozen lake while ice fishing, and in a February 2004 
statement, he stated that his knee disorder was not related 
to the fall while ice fishing.  In the April 2004 VA Form 
646, it was asserted that his knee disorder is related to his 
bilateral foot disorder, for which service connection has 
herein been granted.  

On VA examination in March 2003, a nurse practitioner entered 
a diagnosis of knee pain with possible slight degenerative 
joint disease of the bilateral knees.  The opinion was to the 
effect that given the veteran's service-related foot 
problems, it was as likely as it was not likely that his knee 
pain was related to his bilateral foot disorder.  A June 2003 
VA treatment record reflects complaints of right knee pain 
with degenerative joint disease.  In a September 2003 VA 
treatment record, the nurse practitioner noted neuropathic 
pain in the bilateral lower extremities, adding that the 
veteran had a number of lower extremity conditions, none of 
which seemed to correlate with his chronic lower extremity 
pain.  There is insufficient evidence upon to base a 
determination as to whether a knee disorder is related to 
service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all dates of 
service, to include any and all periods of 
ACDUTRA and INACDUTRA.  

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
knee disorder, to include degenerative 
joint disease.  The claims file should be 
made available for review in conjunction 
with the examination.  All necessary tests 
should be performed.  The AOJ should 
request that the examiner identify any 
disorder of the right or left knee and 
provide an opinion as to whether it is at 
least as likely as not that any identified 
knee disorder is related to service or a 
service-connected disability.  

3.  If the benefits sought on appeal 
remain denied, the AOJ should issue a 
supplemental statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


